UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6405


STEVEN R. DELK,

                   Plaintiff - Appellant,

             v.

MICHAEL YOUNCE, Unit Manager; WALTER SWINEY, Unit Manager;
DWAYNE TURNER; STACY DAY, Lieutenant; PAUL PAYNE, Lieutenant;
RANDALL C. MATHENA, Warden; JOHN WALRATH, Assistant Warden;
GEORGE HINKLE, Regional Administrator; ISRAEL HAMILTON, Institutional
Program Manager; J. KING, Counselor; LOUIS B. CEI, Doctor; R. BIVENS,
Western Regional Grievance Department,

                   Defendants - Appellees,

             and

CURTIS PARR, Regional Ombudsman; R. MULLINS, Human Rights Activist; J.
MESSER, Grievance Coordinator; G. ROBINSON, Ombudsman Service Unit
Manager; JOHN DOE, Western Regional Grievance Department,

                   Defendants.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Norman K. Moon, Senior District Judge. (7:14-cv-00643-NKM-RSB)


Submitted: December 27, 2017                               Decided: January 18, 2018


Before MOTZ, WYNN, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Steven R. Delk, Appellant Pro Se. Margaret Hoehl O’Shea, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Steven R. Delk appeals the district court’s final order denying relief on his civil

rights complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Delk v. Younce, No. 7:14-cv-00643-

NKM-RSB (W.D. Va. Mar. 31, 2016; Mar. 14, 2017). We also deny Delk’s motions for

appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3